       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                                  *
U.S. SECURITIES AND EXCHANGE
COMMISSION,                                       *

      Plaintiff,                                  *
                                                        Civil Action No. RDB-18-2046
      v.                                          *

THE OWINGS GROUP, LLC, et al.,                    *

      Defendants.                                 *

*     *       *     *      *       *      *       *     *       *      *      *      *     *

                               MEMORANDUM OPINION

      This civil enforcement action brought by the Plaintiff the United States Securities and

Exchange Commission (“SEC”) concerns an investment program pursuant to which investors

were to be compensated with shares in newly created public companies. The SEC alleged that

the program was a fraud conducted by the individual Defendant Mark Johnson (“Johnson”)

through individual Defendants Kevin Drost (“Drost”), Brian Koslow (“Koslow”), and David

Waltzer (“Waltzer”) and the entity Defendants The Owings Group, LLC, Owings-1, LLC,

Owings Capital Group, LLC, and Owings Capital Funds, LLC (the “Owings entities”).

Ultimately, the individual Defendants Johnson, Drost, Koslow, and Waltzer consented to

entries of judgment against them. (Drost Judgment, ECF No. 38; Johnson Judgment, ECF

No. 62; Koslow Judgment, ECF No. 66, Waltzer Judgment, ECF No. 67.) Default judgment

was entered against the Defendants The Owings Group, LLC, Owings-1, LLC, Owings

Capital Group, LLC, and Owings Capital Funds, LLC. (ECF No. 101.) This Court granted

the SEC’s Motion for Voluntary Dismissal as to the Relief Defendants One Source Advisors,
                                              1
         Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 2 of 16



LLC, Strategic Coaching, Inc. and MJSC Enterprises, LLC. 1 (ECF No. 87.) Accordingly, the

only issues remaining before this Court are the respective monetary amounts of Judgments

against the respective Defendants, any civil penalties, and the imposition of joint and several

liability between Johnson and The Owings Group, LLC. (ECF No. 84.)

        Specifically, the SEC requests that this Court issue Orders requiring Johnson to pay

disgorgement of $681,554 and prejudgment interest of $117,540.47, of which $524,591 in

disgorgement and $90,470.41 of prejudgment interest is joint and several with The Owings

Group, LLC, in addition to a civil penalty of $3,178,880; requiring Drost to pay disgorgement

of $255,750 and prejudgment interest of $36,339.87, and a civil penalty of $255,750; requiring

Koslow to pay disgorgement of $142,058, prejudgment interest of $30,715.78, and a civil

penalty of $142,058; requiring Waltzer to pay disgorgement of $149,204, prejudgment interest

of $31,493.53, and a civil penalty of $149,204; and requiring The Owings Group, LLC to pay

disgorgement of $524,591 and prejudgment interest of $90,470.41, jointly and several with

Johnson. (ECF Nos. 68, 84.) An audio hearing was held on May 5, 2021. 2 See Loc. R. 105.6

(D. Md. 2018).

        For the reasons stated on the record at the hearing and for the reasons herein, the

SEC’s Motion (ECF No. 84) is GRANTED IN PART and DENIED IN PART. Defendant

Mark Johnson shall pay disgorgement of $681,554 and prejudgment interest of $117,540.47,



          1 A “relief defendant” or a “nominal defendant” is someone who is not accused of violating the

securities laws but who is nevertheless in possession of funds that the violator passed along to him or her. See
supra (citing CFTC v. Kimberlynn Creek Ranch, Inc., 276 F.3d 187, 191-2 (4th Cir. 2002) (“a nominal defendant is
part of a suit only as the holder of assets that must be recovered in order to afford complete relief; no cause of
action is asserted against a nominal defendant”)).
          2 The hearing was held via audio pursuant to the circumstances created by the COVID-19 Pandemic.

See Second Amended Standing Order 2021-04 (D. Md. 2021).
                                                        2
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 3 of 16



of which $524,591 in disgorgement and $90,470.41 of prejudgment interest is joint and several

with The Owings Group, LLC, in addition to a civil penalty of $681,554, for a total judgment

amount of $1,480,648.47.      Defendant Drost shall pay disgorgement of $255,750 and

prejudgment interest of $36,339.87, for a total judgment amount of $292,089.87. Defendant

Koslow shall pay disgorgement of $142,058 and prejudgment interest of $30,715.78, for a total

judgment amount of $172,773.78. Defendant Waltzer shall pay disgorgement of $149,204 and

prejudgment interest of $31,493.53, for a total judgment of $180,697.53. Defendant The

Owings Group, LLC shall pay disgorgement of $524,591 and prejudgment interest of

$90,470.41, jointly and severally with Defendant Johnson, for a total judgment of $615,061.41.

The Court has reduced the civil monetary penalty sought by the SEC for Defendant Johnson

from $3,178,880 to $681,554. In addition, the Court will not impose civil monetary penalties

on Defendants Drost, Koslow, and Waltzer.

                                     BACKGROUND

       This civil enforcement action brought by the SEC concerns a fraudulent scheme

conducted by Defendant Mark Johnson through Defendants The Owings Group, LLC,

Owings-1, LLC, Owings Capital Group, LLC, and Owings Capital Funds, LLC (collectively,

the “Owings entities”) and individual Defendants Kevin Drost, Brian Koslow, and David

Waltzer. (Compl., ECF No. 1.) Through the Owings entities, Johnson offered investors the

opportunity to invest in his Initial Registration Program (“IRP”). (Id. ¶¶ 26-27.) Defendants

Drost, Koslow, and Waltzer provided substantial assistance as salesmen. (Id. ¶ 1.) The IRP

was supposed to provide a streamlined method by which The Owings Group, LLC via the

Owings entities, could take a company public and be compensated with shares in the newly

                                              3
        Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 4 of 16



public company. (Id. ¶¶ 27, 30.) However, Defendants did not have any such “streamlined

method” to take companies public nor did Defendants register any securities with the SEC.

(Id. ¶¶ 11-14, 32.) In order to attract investors, Johnson and his related entities utilized various

fraudulent methods, including, inter alia, creating fake escrow accounts, creating shell

companies, and making false and misleading statements to secure investments. (Id. ¶¶ 48-73,

77-81, 86-89.) The SEC asserts that the Defendants have lost all investor funds except for

payments made to early investors using new investors’ money. (Id. ¶ 102.)

       The SEC filed this action on July 6, 2018 against Defendants Johnson, Drost, Koslow,

Waltzer, and the Owings entities, and against Relief Defendants One Source Advisors, LLC,

Strategic Coaching, Inc. and MJSC Enterprises, LLC. (Compl., ECF No. 1.) The individual

Defendants Johnson, Drost, Koslow, and Waltzer have each consented to entry of a judgment

against them. (Drost Judgment, ECF No. 38; Johnson Judgment, ECF No. 62; Koslow

Judgment, ECF No. 66, Waltzer Judgment, ECF No. 67.) Each judgment provides that, upon

motion by the SEC, the Court will determine whether to order disgorgement and/or a

monetary penalty.     (Id.) On October 14, 2020, this Court granted the SEC’s Motion for

Voluntary Dismissal of the Relief Defendants One Source Advisors, LLC, Strategic Coaching,

Inc. and MJSC Enterprises, LLC. (ECF No. 87.)

       On March 5, 2021, after a status call with the parties off the record, this Court entered

Default Judgment against the non-answering Owings entities and granted the SEC’s Motion

for Judgment against Defendants Johnson, Drost, Koslow, and Waltzer pursuant to their

consent. (ECF No. 101.) An audio hearing was conducted on May 5, 2021 to address the




                                                 4
        Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 5 of 16



respective monetary amounts of judgments, remedies, and joint and several liability if

applicable. (ECF No. 102.)

                                         ANALYSIS

        The SEC originally moved for monetary remedies and final judgment in May of 2020.

(ECF Nos. 68, 69.) During the pendency of those motions, the Supreme Court of the United

States issued its opinion in Liu v. SEC, 140 S. Ct. 1936 (2020), which analyzed courts’ equitable

authority to order disgorgement in SEC enforcement actions, including the propriety of the

SEC’s imposition of joint and several liability in disgorgement cases. In the wake of the Liu

opinion, the SEC filed its Supplemental Motion (ECF No. 84), in which it revised its

disgorgement and monetary penalty requests. The SEC now seeks a reduced amount of

disgorgement against Defendants Johnson and The Owings Group, LLC. In addition, the

SEC is no longer seeking disgorgement against the other Owings entities, namely Owings-1,

LLC, Owings Capital Group, LLC, and Owings Capital Funds, LLC, and it is no longer seeking

a civil monetary penalty against any entity Defendant.         Finally, the SEC is specifically

requesting a monetary penalty against each individual Defendant in the amount of his gross

pecuniary gain. The SEC’s disgorgement requests against Defendants Drost, Koslow, and

Waltzer are unchanged.

   I.      Disgorgement and Prejudgment Interest

        As this Court explained in S.E.C. v. Resnick, 604 F. Supp. 2d 773, 782 (D. Md. 2009):

        “When securities fraud is found, courts may order disgorgement. Disgorgement
        is an equitable remedy designed to prevent the unjust enrichment of the
        wrongdoer and to deter others from violating the federal securities laws.
        Accordingly, disgorgement is not limited to an extraction of ill-gotten gains
        from the fraud. Indeed, the district court has broad discretion in determining
        whether to award disgorgement and in what amount. It is also recognized that
                                               5
        Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 6 of 16



       the disgorgement calculation is inexact; it is impossible to say with certainty
       what portion of [a defendant’s] profits is attributable to his securities violations.
       Therefore, a court’s disgorgement calculation need only be a reasonable
       approximation of gains causally connected to the fraud. Finally, prejudgment
       interest may be included in the disgorgement amount, so as to prevent the
       defendant from profiting from his or her illegal conduct.”

S.E.C. v. Resnick, 604 F. Supp. 2d 773, 782 (D. Md. 2009) (internal citations omitted). The

Supreme Court recently addressed the SEC’s ability to obtain disgorgement in enforcement

cases in Liu v. SEC, 140 S. Ct. 1936 (2020). In Liu, the Supreme Court held that disgorgement

remains a permissible form of equitable relief under the Securities Exchange Act, 15 U.S.C. §

78u(d)(5), when the disgorgement award does not exceed a wrongdoer’s net profits. 140 S.

Ct. at 1949-50. In so holding, the Supreme Court also noted the difficulties that arise when

the SEC seeks to impose “disgorgement liability on a wrongdoer for benefits that accrue to

his affiliates, sometimes through joint and several liability, in a manner sometimes seemingly

at odds with the common-law rule requiring individual liability for wrongful profits.” 140 S.

Ct. at 1949 (citing SEC v. Contorinis, 743 F.3d 296, 302 (2d Cir 2014); SEC v. Clark, 915 F.2d

439, 454 (9th Cir. 1990); SEC v. Whittemore, 659 F.3d 1, 10 (D.C. Cir. 2011)).

       The Liu Court declined, however, to “wade into all the circumstances where an

equitable profits remedy might be punitive [and thereby prohibited] when applied to multiple

individuals” because of the “wide spectrum of relationships between participants and

beneficiaries of unlawful schemes—from equally culpable codefendants to more remote,

unrelated” arrangements. Id. Instead, the Court remanded for the United States Court of the

Appeals for the Ninth Circuit to determine whether the married couple in question, who were

both involved in the fraudulent scheme, could be found liable as partners in wrongdoing or

whether individual liability was requires. Id. Specifically, the Court identified three areas of
                                                6
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 7 of 16



inquiry for the lower courts to ensure that disgorgement orders are consistent with traditional

equity practice: (1) whether the disgorgement order is for the benefit of investors; (2) the

appropriateness of joint and several liability; and (3) whether the deduction of legitimate

business expenses is appropriate in each case.

       In this case, the SEC seeks disgorgement against Johnson, The Owings Group, LLC,

Drost, Koslow, and Waltzer.       In support of these claims, the SEC has provided two

declarations from Margaret Mary Vizzi, a certified public accountant and a certified fraud

examiner, who reviewed the financial records of The Owings Group, LLC, including bank

statements, deposits, cancelled checks, wire transfers, and signature cards. (See ECF Nos. 68-

2, 84-2.) Those financial records reflected a total of approximately $4,435,880 deposited from

about 50 investors. (Id.) In its original Motion, the SEC requested $2,213,368 in disgorgement

from Defendants Johnson and The Owings Group, LLC, which reflected the amount of

investor proceeds received within the limitations period minus funds that were returned to

investors and minus the amount being sought in disgorgement from the other Defendants.

(ECF No. 68 at 4.) Now, in light of Liu, the SEC requests a reduced disgorgement amount

from Johnson and The Owings Group, LLC, deducting certain legitimate business expenses

incurred by them. (ECF No. 84.) The SEC’s disgorgement requests as to Defendants Drost,

Koslow, and Waltzer remain unchanged post-Liu. (Id.) Although Defendants Johnson,

Koslow, and Waltzer dispute the SEC’s disgorgement amounts for a variety of reasons

addressed below, the Court is satisfied that the SEC’s requested disgorgement amounts

represent reasonable approximations of the gains causally connected to the fraud.

              A. Joint and Several Liability is appropriate between Johnson and The
                 Owings Group, LLC.
                                                 7
        Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 8 of 16




       Johnson does not dispute that disgorgement against him individually in the amount of

$156,963 is appropriate based on the compensation he received from The Owings Group,

LLC.    However, Johnson contests the SEC’s imposition of an additional $524,591 in

disgorgement against him, jointly and severally with The Owings Group, LLC. He argues that

the Supreme Court’s opinion in Liu forecloses the SEC’s ability to impose joint and several

liability in this case because Johnson did not personally receive or share in more than 4% of

the money collected by The Owings Group, LLC from investors.

       The holding in Liu, however, is not as broad as Johnson suggests. The crux of the

Supreme Court’s holding was its reaffirmation that disgorgement is a permissible form of relief

under Section 78u(d)(5) of the Securities Exchange Act, with a limited scope of such relief to

“net profits,” allowing a wrongdoer to deduct legitimate business expenses from an order of

disgorgement. As explained above, the Court in Liu expressly declined to determine whether

joint and several liability was appropriate in that case and provided “principles that may guide

the lower courts’ assessment” on this issue. 140 S. Ct. at 1947-48. As to joint and several

liability, the Supreme Court noted that “[t]he common law did…permit liability for partners

engaged in concerted wrongdoing” and relevant facts that may support such a finding include

whether one partner was a “mere passive recipient of profits,” whether their finances were

commingled, if one partner “did not enjoy the fruits of the scheme,” or “other circumstances

that would render a joint-and-several disgorgement order unjust.” Id. at 1949.

       Liu’s holding did not eliminate a court’s authority to order disgorgement in a joint and

several manner. Both prior to and after Liu, this Court and other District Courts have

consistently ordered a person who controls an entity to disgorge the illegitimate funds received
                                               8
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 9 of 16



by that entity. See SEC v. North Star Finance, LLC, Case No. GJH-15-1339, 2019 WL 3860321,

at *10 (D. Md. Aug. 15, 2019); SEC v. Yang, Case No. 5:15-cv-02387-SVW-KK, 2021 WL

1234886,¸at *9 (C.D. Cal. Feb. 16, 2021); SEC v. Smith, Case No. CV 20-1056-PA (SHKx),

2020 WL 6712257 (C.D. Cal. Oct. 19, 2020); SEC v. Curative Biosciences, Inc., Case No. 8:18-cv-

00925-SVW-E, Dkt. No. 177, at 10, 13 (C.D. Cal. Oct. 22, 2020). Indeed, the lower court in

Liu ordered the individual defendants to disgorge amounts that went into a corporate entity

they owned and controlled. See SEC v. Liu, 262 F. Supp. 3d 957-76 (C.D. Cal. 2017). The

Supreme Court’s holding did not disturb that part of the lower court’s ruling and did not

suggest that ordering individuals to disgorge funds received by corporate entities under their

control is improper.

       As the Chief Executive Manager and controlling member of The Owings Group, LLC,

Johnson “had the power to make decisions on behalf of the company, hire and fire employees,

control the Owings bank accounts, and develop and implement company polices.” (Compl.

¶ 15, ECF No. 1.)) Imposing joint and several liability on Johnson and an entity he controls

is entirely consistent with Liu and with established precedent in securities enforcement cases.

Here, the SEC has provided evidence that $524,591 of investor funds were deposited in

accounts in the name of The Owings Group, LLC, an entity controlled and managed by

Defendant Johnson and which he used to perpetrate his fraud. These business expenses

include: $52,225 in “advertising and promotion expenses,” $210,394 in “event and trade show

fees,” and $261,972 in “airfare, automobile, hotel, meal and entertainment, and travel

expenses.” (Vizzi Supp. Decl. ¶¶ 6-8, ECF No. 84-2.) These expenses are not legitimate

expenses to be deducted because they were used to solicit investors into the fraudulent

                                              9
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 10 of 16



scheme. (Id.) These amounts are a “reasonable approximation” of the ill-gotten gains, and

any risk of uncertainty in calculating these disgorgement amounts falls on the wrongdoer

whose illegal conduct created the uncertainty. See SEC v. Resnick, 406 F. Supp. 2d 773, 782 (D.

Md. 2009); SEC v. Patel, 61 F.3d 137, 140 (2d Cir. 1995)). Johnson has not overcome this

burden. Accordingly, Johnson shall be ordered to pay his individual compensation of

$156,963 in disgorgement, in addition to $524,591 in disgorgement jointly and severally with

The Owings Group, LLC.

              B. Tracing is not required.

       Johnson, Koslow, and Waltzer argue that the SEC must trace the ill-gotten funds

attributable to each of them. First of all, nothing in the Liu opinion requires that the SEC

trace the ill-gotten funds. Nor does other case law require the tracing suggested by Defendants

in this context. The “requirement of a causal relationship between a wrongful act and the

property to be disgorged does not imply that a court may order a malefactor to disgorge only

the actual property obtained by means of his wrongful act.” SEC v. Banner Fund Int’l, 211 F.3d

602, 617 (D.C. Cir. 2000). Indeed, “disgorgement is an equitable obligation to return a sum

equal to the amount wrongfully obtained, rather than a requirement to replevy a specific asset,”

and “the causal connection required is between the amount by which the defendant was

unjustly enriched and the amount he can be required to disgorge.” Id.; see also SEC v. Miller,

808 F.3d 623, 635-46 (2d Cir. 2015). Accordingly, the SEC need not identify or trace the funds

in each of the Defendants’ possession. See FTC v. Bronson Partners, LLC, 654 F.3d 359, 374

(2d Cir. 2011) (“[T]he Federal Reporter is replete with instances in which judges of this Court

deeply familiar with equity practice have permitted the SEC to obtain disgorgement without

                                              10
        Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 11 of 16



any mention of tracing. Indeed it is by now so uncontroversial that tracing is not required in

disgorgement cases that we recently rejected an argument to the contrary via summary order.”)

(internal citations omitted).

                 C. The Requested Disgorgement Amounts for Koslow and Waltzer are
                    Appropriate.

        Koslow and Waltzer argue that the disgorgement amounts sought by the SEC against

them contain legitimate business expenses that should be deducted. In support, they provide

an exhibit with spreadsheets entitled “Breakdown of Commissions Paid Out,” and list check

amounts for various “expense reimbursement[s].”                   They assert that $50,232.01 should be

deducted from Koslow’s disgorgement figure, and that $44,678.61 should be deducted from

Waltzer’s disgorgement figure. 3 (ECF No. 98-1.) The supporting exhibit, however, is

unsworn and does not provide any detail as to what the expenses were. (Id.) Such a conclusory

exhibit does not overcome the SEC’s showing of a “reasonable approximation” of the

respective ill-gotten gains, which reflect compensation payments of $142,050 to Koslow and

$149,240 to Waltzer. (Vizzi Decl. ¶¶ 10-13, ECF No. 68-2.) Moreover, any “doubts are to be

resolved against the defrauding party.” Resnick, 604 F. Supp. 2d at 782; see also SEC v.

MacDonald, 699 F.2d 47, 55 (1st Cir. 1983). Accordingly, the Court finds appropriate the

requested disgorgement amounts as to Koslow and Waltzer. 4

                 D. The Prejudgment Interest Amounts are Appropriate.




        3   It should be noted that, at the May 5, 2021 hearing, Koslow and Waltzer conceded that they are at
least liable for disgorgement in the respective amounts of $97,379.39 and $98,928, plus prejudgment interest.
          4 While Defendant Drost did not challenge or otherwise respond to the SEC’s disgorgement request

of $255,750, the Court is also satisfied that the SEC’s request is a reasonable approximation of Drost’s ill-gotten
gains.
                                                       11
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 12 of 16



       On the matter of prejudgment interest, the SEC has submitted the Declaration of

Derek Bentsen and the Supplemental Declaration of Derek Bentsen, in which Mr. Bentsen

states under penalty of perjury that, based on the SEC’s prejudgment interest calculator which

uses the same rate as the Internal Revenue Service, 26 U.S.C. § 6621(a)(2) and compounds

interest quarterly, the appropriate amount of prejudgment interest on Johnson’s disgorgement

award is $117,540.47, of which $90,470.41 is joint and several with The Owings Group, LLC;

the appropriate amount of prejudgment interest on The Owings Group, LLC’s disgorgement

award is $90,470.41, jointly and severally with Johnson; the appropriate amount of

prejudgment interest on Drost’s disgorgement award is $36,339.87; the appropriate amount

of prejudgment interest on Koslow’s disgorgement award is $30,715.78; and the appropriate

amount of prejudgment interest on Waltzer’s disgorgement award is $31,493.53. (ECF Nos.

68-3, 84-1.) Defendants do not challenge these interest calculations, but do, as noted above,

dispute the underlying principal figures. Having determined that Defendants shall disgorge

the underlying amounts sought by the SEC, however, it follows that they shall also be ordered

to pay the respective amounts sought in prejudgment interest.

       Thus, Johnson shall be ordered to pay a total of $799,094.47 in disgorgement and

interest, of which $615,061.41 is joint and several with The Owings Group, LLC. The Owings

Group, LLC shall be ordered to pay a total of $615,061.41 in disgorgement and prejudgment

interest, jointly and severally with Johnson.     Drost shall be ordered to pay a total of

$292,089.87 in disgorgement and prejudgment interest. Koslow shall be ordered to pay a total

of $172,773.78 in disgorgement and prejudgment interest. Waltzer shall be ordered to pay a

total of $180,697.53 in disgorgement and prejudgment.

                                             12
         Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 13 of 16



   II.      Civil Penalty

         Civil monetary penalties “are intended to punish, and label defendants wrongdoers.”

Gabelli v. SEC, 568 U.S. 442, 452 (2013). The Consent Judgments in this case also provide for

the imposition of civil penalties to be determined by the Court pursuant to Section 20(d) of

the Securities Act, 15 U.S.C. § 77t(d), Section 21(d)(3) of the Exchange Act, 15 U.S.C. §

78u(d)(3), and Section 209(e) of the Advisers Act, 15 U.S.C. § 80b-9(e). (See Drost Judgment,

ECF No. 38; Johnson Judgment, ECF No. 62; Koslow Judgment, ECF No. 66, Waltzer

Judgment, ECF No. 67.) In its Motion, the SEC requests a maximum third tier penalty of:

$3,178,880 against Johnson; $255,750 against Drost; $142,050 against Koslow; and $149,240

against Waltzer. (ECF No. 84 at 6.)

         A “third tier” violation is one that “involved fraud, deceit, manipulation, or deliberate

or reckless disregard of a regulatory requirement,” and “directly or indirectly resulted in

substantial losses or created a significant risk of substantial losses to other persons.” 15 U.S.C.

§ 77t(d)(2)(C). Pursuant to the Securities Act, a third tier violation may be calculated in either

of two ways: (1) a court may impose a fixed amount multiplied by the number of violations or

the number of persons defrauded or (2) a court may impose a penalty equal to a defendant’s

gross pecuniary gain. See SEC v. North Star Finance, LLC, Case No. GJH-15-1339, 2019 WL

3860321, at *10 (D. Md. Aug. 15, 2019) (citing SEC v. Opulentica, LLC, 479 F. Supp. 2d 319,

331 (S.D.N.Y. 2007); SEC v. Kenton Cap., Ltd., 69 F. Supp. 2d 1, 17 n.15 (D.D.C 1998); SEC

v. CMKM Diamonds, Inc., 635 F. Supp. 2d 1185, 1192-93 (D. Nev. 2009)). To decide the

appropriate amount of a civil penalty, courts analyze:

         (1) The egregiousness of the defendant’s conduct; (2) the degree of the
         defendant’s scienter; (3) whether the defendant’s conduct created substantial
                                                13
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 14 of 16



       losses or the risk of substantial losses to other persons; (4) whether the
       defendant’s conduct was isolated or recurrent; and (5) whether the penalty
       should be reduced due to the defendant’s demonstrated current and future
       financial condition.


SEC v. Credit Bancorp, Ltd., 738 F. Supp. 2d 376, 391 (S.D.N.Y. 2010) (citations omitted).

       Here, the SEC seeks penalties that represent each individual Defendants’ respective

pecuniary gains as opposed to a statutory penalty based on the number of violations, which

the SEC asserts more fairly reflects each particular Defendants’ culpable conduct. The SEC

argues that a third tier violation is appropriate because the individual Defendants’ conduct

both involved fraud and each of the individual defendants engaged in recurrent knowing,

egregious conduct that caused substantial investor losses. While the Court agrees with the

SEC that a reduced monetary penalty is appropriate against Defendant Johnson as the

orchestrator of the fraud, it does not find a civil monetary penalty appropriate against

Defendants Drost, Koslow, and Waltzer.

       While Defendant Drost was employed by and a partner in the Owings entities, his role

is described as a “salesman.” (Compl. ¶¶ 19, 36.) Defendants Koslow and Waltzer, also

“salesmen,” functioned as independent contractors and were never formally employed by any

of the Owings entities. (Id. ¶¶ 20, 21.) The Complaint highlights the clear difference between

Johnson’s role in the scheme and the “salesmen” roles of Drost, Koslow, and Waltzer: “[b]y

virtue of his role at Owings, Johnson had the ability to control, and did control, [Drost’s,

Koslow’s, and Waltzer’s] conduct.” (Id. ¶ 36.) Indeed, the majority of the SEC’s Complaint

details the steps taken by Johnson alone in developing the fraudulent scheme, and importantly,

the concerns expressed by Drost, Koslow, and Waltzer over Johnson’s and the Owings


                                              14
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 15 of 16



entities’ predicaments. (Id. ¶¶ 26-35, 77-85, 94-96, 101.) Finally, at the May 5, 2021 hearing,

all of the Defendants indicated their dire financial situations and inability to pay any monetary

penalty.

       In light of the foregoing considerations and exercising its discretion, the Court finds

that the SEC’s requested civil penalty of $3,178,880 against Defendant Johnson is not justified

and would be unduly punitive. Instead, the Court finds the disgorgement amount of $681,554

more appropriate, as the SEC itself sought to impose the disgorgement amounts for Drost,

Koslow, and Waltzer as their civil monetary amounts. The Court also finds that the SEC’s

requested civil penalties as to Drost, Koslow, and Waltzer are not justified. Drost, Koslow,

and Waltzer functioned as “salesmen” of the fraudulent scheme created by Defendant

Johnson. The record reflects that their roles were significantly less serious than that of

Johnson. Taking into consideration their respective financial conditions, the degree of their

knowledge, and their roles in the fraud, the Court finds that any civil monetary penalty against

Defendants Drost, Koslow, or Waltzer would be unduly punitive and unnecessary.

Accordingly, only Defendant Johnson shall be ordered to pay a total of $681,554 as a civil

penalty pursuant to the Consent Judgment.

                                       CONCLUSION

       For the reasons stated on the record at the May 5, 2021 hearing and for the foregoing

reasons, the SEC’s Motion (ECF No. 84) is GRANTED IN PART and DENIED IN PART.

Defendant Mark Johnson shall pay disgorgement of $681,554 and prejudgment interest of

$117,540.47, of which $524,591 in disgorgement and $90,470.41 of prejudgment interest is

joint and several with The Owings Group, LLC, in addition to a civil penalty of $681,554, for

                                               15
       Case 1:18-cv-02046-RDB Document 103 Filed 05/12/21 Page 16 of 16



a total judgment amount of $1,480,648.47. Defendant Drost shall pay disgorgement of

$255,750 and prejudgment interest of $36,339.87, for a total judgment amount of $292,089.87.

Defendant Koslow shall pay disgorgement of $142,058 and prejudgment interest of

$30,715.78, for a total judgment amount of $172,773.78. Defendant Waltzer shall pay

disgorgement of $149,204 and prejudgment interest of $31,493.53, for a total judgment of

$180,697.53. Defendant The Owings Group, LLC shall pay disgorgement of $524,591 and

prejudgment interest of $90,470.41, jointly and severally with Defendant Johnson, for a total

judgment of $615,061.41. The Court will not impose civil monetary penalties on Defendants

Drost, Koslow, and Waltzer.

       Separate Final Judgment Orders follow.


       Dated: May 12, 2021
                                                  _______/s/______________
                                                  Richard D. Bennett
                                                  United States District Judge




                                             16
